Citation Nr: 1101176	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-20 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	The propriety of the reduction of the evaluation of bronchial 
asthma from          60 percent to 30 percent, effective January 
1, 2007.

2.	The propriety of the reduction of the evaluation of myositis, 
low back from          20 percent to 10 percent, effective 
January 1, 2007.

3.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

4.	Entitlement to service connection for a left ankle/foot 
condition, including secondary to tendonitis, right ankle.

5.	Entitlement to service connection for gastroesophageal reflux 
disease (GERD) secondary to medications taken for service-
connected disabilities. 

6.	Entitlement to an increased evaluation for tendonitis, right 
ankle, currently rated as 10 percent disabling.

7.	Entitlement to an increased evaluation for myositis, left 
shoulder, currently rated as 10 percent disabling. 

8.	Entitlement to special monthly compensation (SMC) based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to June 1997.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs). Through a June 2006 
rating decision, the Muskogee, Oklahoma RO denied claims for 
increased rating for myositis of the left shoulder, tendonitis of 
the right ankle, and a TDIU; and proposed a reduction in rating 
for service-connected bronchial asthma and myositis of the low 
back. The Veteran appealed from all of these determinations. 
Thereafter, a September 2006 decision of the Hartford, 
Connecticut RO implemented reduction in rating for bronchial 
asthma from 60 to 30 percent, effective January 1, 2007; and 
reduction in rating for myositis of the low back from 20 to 10 
percent, also effective January 1, 2007. 

Then by a February 2008 decision, the Hartford RO denied claims 
for service connection for GERD, and a left ankle/foot condition, 
as well as a claim for SMC due to loss of use of a creative 
organ. These issues too became the subject of the instant appeal. 

In August 2007, a hearing was held before a Decision Review 
Officer (DRO).  Also, in November 2010 the Veteran testified 
during a hearing before a Veterans Law Judge (VLJ) at the Board's 
Central Office in Washington, D.C.  Transcripts of both 
proceedings are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) (2010) requires that the DRO or VLJ who chairs a 
hearing fulfill two duties to comply with the above regulation. 
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked. Here, during the hearings, the DRO and VLJ 
noted the basis of the prior determinations and noted the 
elements of the claims that were lacking to substantiate the 
claims for benefits. In addition, the DRO and VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claims. Moreover, neither the Veteran 
nor his representative has asserted that VA failed to comply with 
38 C.F.R.                  § 3.103(c)(2) nor has identified any 
prejudice in the conduct of either hearing.           By 
contrast, the hearings focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for benefits.                
As such, the Board finds that, consistent with Bryant, the DRO 
and VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

Also during pendency of this appeal, a May 2010 rating decision 
granted a claim previously on appeal for service connection for 
depressive disorder. The Veteran has not appealed from the 
initial rating or effective date, and hence this claim has been 
resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The issues of entitlement to service connection for a left 
ankle/foot condition and GERD, entitlement to increased 
ratings for right ankle tendonitis and left shoulder 
myositis, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	At the time the RO reduced benefits for bronchial asthma from 
60 to 30 percent, the Veteran had a PFT study establishing FEV-1 
of 79 percent predicted value and FEV-1/FVC of 84 percent, and 
further required no more than periodic inhalational anti-
inflammatory medication. 

2.	The evidence on file when the RO reduced benefits for myositis 
of the low back from 20 to 10 percent established forward flexion 
of the thoracolumbar spine to    80 degrees, with combined range 
of motion greater than 120 degrees, and no further attendant 
signs of muscle spasm and/or guarding. 

3.	The Veteran does not have loss of use of a creative organ that 
is the result of a service-connected disability. 


CONCLUSIONS OF LAW

1.	The reduction in rating for bronchial asthma from 60 to 30 
percent, effective January 1, 2007, was proper. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.105(e), 
4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2010).

2.	The reduction in rating for myositis, low back from 20 to 10 
percent, effective January 1, 2007, was proper. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.105(e), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a,      
Diagnostic Code 5237 (2010).

3.	The criteria are not met for an award of SMC due to loss of a 
creative organ.       38 U.S.C.A. § 1114(k) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.350(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

This notwithstanding, there are specific particularized notice 
requirements which apply in case where the issue is a reduction 
in rating. These procedural safeguards afforded to the claimant 
are set forth under 38 C.F.R. § 3.105(e), are required to be 
followed by VA before issuing any final rating reduction. See 
Brown v. Brown,          5 Vet. App. 413, 418 (1993).  
Pursuant to 38 C.F.R. § 3.105(e), initially, a rating proposing 
the reduction or discontinuance will be prepared setting forth 
all material facts and reasons.              The beneficiary will 
then be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, and 
will be given          60 days for the presentation of additional 
evidence to show that compensation payments should be continued 
at their present level. If additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. 

Here, these procedural safeguards were properly dispensed with, 
so there is no due process of law violation that would inherently 
invalidate the RO's reduction in rating action. So the 
consideration of the claims regarding the propriety of reduction 
in rating for low back, and bronchial asthma disorders proceeds 
to the factual merits of whether reduction in rating was 
appropriate. 

Meanwhile, the claim for entitlement to SMC based on loss of use 
of a creative organ may be determined entirely based upon the 
legal criteria for that benefit sought, without need for any 
further factual inquiry into the Veteran's current medical 
condition. Where the outcome of a case is governed by applicable 
law,   and not underlying factual circumstances, the VCAA has 
been held inapplicable.         See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed). Hence, this claim likewise 
may be fairly adjudicated without further consideration of need 
for proper notice and assistance to the claimant.

Background and Analysis

Reduction in Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. The degrees of disability specified 
are considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons. 
 
The applicable VA regulations generally provide for the 
stabilization of assigned disability evaluations, to include that 
rating agencies handle cases affected by change of medical 
findings or diagnosis so as to produce the greatest degree of 
stability in the rating process. Another such provision is that 
provided doubt remains after according due consideration to all 
the evidence developed, the rating agency should continue the 
rating already in effect. However, the foregoing provisions apply 
only to ratings which have been in effect for five years or more 
at the same level, which is not the case at present. 38 C.F.R. § 
3.344(c).  

Otherwise for consideration, in interpreting various examination 
reports of record, these reports must be interpreted in light of 
the entire medical history, reconciling any contrary findings 
into a consistent picture. See 38 C.F.R. § 4.2. Any change that 
is made in the previous diagnosis or etiology should also be 
considered, with the goal of reconciliation or continuance of the 
previous diagnosis or etiology of record.       See 38 C.F.R. § 
4.13. 
 
In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved. Cf. Dofflemyer v. Derwinski,              2 
Vet. App. 277, 281-82 (1992). However, post-reduction evidence 
may not be used to justify an improper reduction.

A.	Bronchial Asthma

The condition of bronchial asthma is evaluated under 38 C.F.R. § 
4.97,         Diagnostic Code 6002. Under that diagnostic code, a 
10 percent rating is warranted for Forced Expiratory Volume at 
one second (FEV-1) of 71- to 80-percent predicted; or, FEV-
1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, 
intermittent inhalational or oral bronchodilator therapy. A 30 
percent rating is warranted for FEV-1 of 56- to 70-percent 
predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily 
inhalational or oral bronchodilator therapy; or, inhalational 
anti-inflammatory medication. A 60 percent rating is warranted 
for FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 
55 percent; or, at least monthly visits to a physician for 
required care of exacerbations; or, intermittent (at least three 
per year) course of systemic (oral or parenteral) 
corticosteroids. A 100 percent disability rating is warranted for 
an FEV-1 less than 40 percent predicted; or,      FEV-1/FVC less 
than 40 percent; or, more than one attack per week with episodes 
of respiratory failure; or, requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-suppressive 
medications. 38 C.F.R. § 4.97,       Diagnostic Code 6602 (2010). 

Medical evidence of record includes the report of a May 2006 VA 
Compensation and Pension examination, including evaluation for 
bronchial asthma. The Veteran then reported having had shortness 
of breath at rest, and asthmatic attacks weekly. He did not 
require physician visits to control his asthmatic attacks. He 
stated that he would contract infection easily from his 
respiratory condition although antibiotics were not needed. When 
he had an infection, he did not require bedrest or treatment from 
a physician. He stated that he had not sustained an episode of 
respiratory failure requiring respiration assistance from a 
machine. For his respiratory condition, he required 
bronchodilator by inhalation intermittently. On objective 
physical examination, breath sounds were symmetric, with no 
rhonchi or rales. Expiratory phase was within normal limits. A 
pulmonary function test (PFT)       was completed which showed 
FEV-1 of 99 percent predicted both before and after 
bronchodilator use. FEV-1/FVC was 82.6 percent both before and 
after bronchodilator use. The Veteran was noted to have provided 
a good effort.       There was no discrepancy between the PFT 
findings and the clinical examination. The diagnosis was 
bronchial asthma. It was commented that there was subjectively 
shortness of breath, and objectively wheezing controlled by an 
inhaler. There    were no complications due to his pulmonary 
disease. 

Also on file is the August 2006 evaluation report from a 
pulmonary evaluation by a private physician. The report recounted 
that by history the Veteran developed asthma during service, and 
at that time was started on Azmacort. He had since been off 
inhaled steroids for a long time. He was started on Asmanex just 
one week previously. He now complained of shortness of breath on 
exertion and nocturnal symptoms including shortness of breath and 
choking at night. The Veteran also reported loud snoring and 
complained of excessive daytime somnolence. Objectively, a PFT 
study revealed FEV-1 of 79 percent predicted value, and     FEV-
1/FVC of 84 percent. There was evidence of flattened inspiratory 
loop, likely due to poor effort. The impression was intrinsic 
asthma; dyspnea; and obstructive sleep apnea. It was indicated in 
the accompanying treatment plan that the Veteran would also be 
prescribed Singulair to his regular medication regimen. 

Having carefully considered the complement of medical evidence 
for review,          the Board concludes that the RO's reduction 
in rating from 60 to 30 percent for bronchial asthma was 
objectively warranted. Based on the evidence at the time of the 
RO's action to reduce the Veteran's disability evaluation, the 
overall severity of bronchial asthma was best approximated by the 
assignment of a 30 percent rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6602. Applying first the provisions under 
Diagnostic Code 6602 for evaluation based upon PFT study results, 
the most pronounced such findings taken from the August 2006 
private PFT study --       FEV-1 of 79 percent predicted value, 
with FEV-1/FVC of 84 percent -- correspond to at most the 
criteria for an available 10 percent disability rating. 
Therefore,            the Veteran retained functional lung 
capacity consistent with no more than assignment of a 10 percent 
evaluation. 

The rating criteria under Diagnostic Code 6602 further 
contemplate the nature and extent of treatment modalities for 
bronchial asthma. By this standard, there is sufficient 
evidentiary support for assignment of a 30 percent evaluation, 
but no higher. As of August 2006, the Veteran had been placed on 
Asmanex, an inhaled corticosteroid. Having now utilized 
inhalational anti-inflammatory medication, the rating criteria to 
establish a 30 percent rating were satisfied. However, in order 
to warrant the next higher 60 percent rating, under Diagnostic 
Code 6602, there must manifest either a minimum of monthly visits 
to a physician for required care of exacerbations; or, 
intermittent (at least three per year) course of systemic (oral 
or parenteral) corticosteroids. Neither condition was met in this 
case. For one, based on the August 2006 evaluation and all 
subsequent medical evidence, the Veteran was not shown to require 
monthly medical visits due to exacerbations. Moreover, there had 
not been any course of systemic corticosteroids taken. As such, 
the criteria for demonstrating entitlement to a 60 percent 
evaluation had not been properly met, based upon PFT study 
results, as well as treatment modalities undertaken for bronchial 
asthma. 

Therefore, it may be determined that the RO properly reduced the 
level of compensation from 60 to 30 percent when considering the 
directly applicable requirements of the rating criteria, as 
applied to this particular case. Accordingly, the preponderance 
of the competent evidence weighs against the restoration of 
benefits to the 60 percent level. Under these circumstances, VA's 
benefit-of-the-doubt doctrine does not apply, and the claim 
contesting the reduction in rating action must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).   

B.	Myositis, Low Back

The Veteran's service-connected myositis of the low back was 
evaluated by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, pertaining to lumbosacral strain. See 38 
C.F.R. § 4.20 (when an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury). 

Under applicable rating criteria, lumbosacral strain is to be 
evaluated in accordance with VA's General Rating Formula for 
Diseases and Injuries of the Spine. 
 



This rating formula provides for the assignment of a 10 percent 
rating when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of the 
height. 

A 20 percent rating is for assignment upon a showing of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than   30 degrees; 
or a combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 
 
A 30 percent rating is for assignment for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. Under 
notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of        the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2). Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 90 
degrees; lateral flexion to 30 degrees in either direction; and 
rotation to 30 degrees in either direction. See 38 C.F.R. § 
4.71a, Plate V. 

On a VA Compensation and Pension examination of May 2006, the 
Veteran also underwent evaluation for myositis of the lumbar 
spine. It was observed that due to this condition the Veteran had 
experienced low back pain for 10 years. The pain occurred five 
times per day and for one hour at a time, and traveled to the 
hips and legs. It was estimated at level one out of ten. The pain 
could be elicited by physical activity, and was relieved by rest 
medication. Physical examination of the thoracolumbar spine 
revealed evidence of radiating pain on movement to the right 
buttock. Muscle spasm was absent. There was tenderness noted on 
examination of L4, L5, S1 and the right and left paralumbar 
muscles. There was negative straight leg raising test on the 
right and left. Range of motion findings consisted of flexion to 
80 degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left rotation 30 degrees. 
The joint function of the spine was additionally limited after 
repetitive use by pain, fatigue, weakness and lack of endurance, 
but the measurement of additional motion lost could not be 
provided without resort to speculation. There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement. A lumbar spine x-ray was within normal limits. 
The diagnosis provided was of myositis of the lumbar spine. 

On objective consideration of the foregoing, it is found that the 
RO's decision to reduce benefits to the level of 10 percent for 
myositis of the low back was properly grounded in the record. The 
applicable General Rating Formula for rating back disabilities 
contemplates assignment of a 20 percent evaluation upon 
indication of either forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, a 
combined range of motion not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. In the instant case, as shown by competent 
medical evidence, none of the foregoing conditions were met. The 
Veteran retained forward flexion of 80 degrees, with no apparent 
further measurable diminution of movement attributable to pain, 
fatigue, weakness, or other recognized forms of functional loss. 
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) (when 
evaluating a musculoskeletal disability based upon a range of 
motion, consideration must be afforded to additional functional 
impairment above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, weakness, 
incoordination, and fatigability). See also 38 C.F.R. §§ 4.40, 
4.45 and 4.59. Meanwhile, combined range of motion well exceeded 
120 degrees total. Finally, there were no signs of muscle spasm 
or guarding with attendant impact upon gait or spinal contour. 
Given that forward flexion of the thoracolumbar spine was limited 
to 80 degrees, this qualified the Veteran for a 10 percent 
evaluation, but no higher rating. In short, the extent of 
symptomatology shown did not approximate that which would warrant 
more than a 10 percent rating. The previously existing level of 
compensation at 20 percent clearly is not supported from 
comprehensive review of the record.   

Apart from the fact that the RO historically has evaluated the 
Veteran's myositis of the lumbar spine on the basis of 
lumbosacral strain and an accompanying rating formula best suited 
to consideration of orthopedic impairment, there is no impairment 
of the muscles per se or surrounding tissues associated with 
myositis that would provide the basis for evaluation under the 
alternative criteria pertaining to muscle injuries. 

Thus, the Board finds that the RO's reduction in rating from 20 
to 10 percent for low back myositis was warranted. The 
preponderance of the competent evidence weighs against the 
restoration benefits to the 20 percent level. Hence, VA's 
benefit-of-the-doubt doctrine does not apply, and the claim 
contesting the reduction in rating action must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

SMC Claim

SMC is a special statutory award in addition to awards based on 
the schedular evaluations provided by the diagnostic codes in the 
VA Rating Schedule. Claims for SMC, other than those pertaining 
to one-time awards and an annual clothing allowance, are governed 
by 38 U.S.C.A. § 1114 (k)-(s), and 38 C.F.R. §§ 3.350, 3.352. 
 
SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, has suffered the anatomical loss 
or loss of use of a creative organ. See 38 U.S.C.A. § 1114(k); 38 
C.F.R. § 3.350(a). 

In this case, the record indicates that the Veteran has sought 
medical treatment from a VA medical facility for the condition of 
erectile dysfunction, and was given prescription medication for 
treatment purposes.

Under the applicable regulations, the Veteran's condition of 
erectile dysfunction is tantamount to the loss of use of a 
creative organ. However, the crucial element lacking to establish 
entitlement to SMC is that the presence of this condition is 
attributable to service-connected disability. The underlying 
condition of erectile dysfunction itself is not service-
connected. Nor is there a pending claim for service connection 
for that same disorder, or any other disorder with a plausible 
association to the condition for which the Veteran now seeks 
additional compensation.   Without any objective foundation in 
the presence of an underlying service-connected disability, the 
claim for SMC benefits due to loss of a creative organ    has no 
merit, and as such must be denied. 


ORDER

The reduction in rating for bronchial asthma from 60 percent to 
30 percent, effective January 1, 2007, was proper. 

The reduction in rating for myositis, low back from 20 percent to 
10 percent, effective January 1, 2007, was proper.

The claim for entitlement to SMC based on loss of use of a 
creative organ is denied.














REMAND

The remaining claims on appeal all require further development 
before issuance of a final decision on these matters. 

Initially, there is for consideration the Veteran's claims for 
service connection.       On the issue of service connection for 
a left ankle/foot condition, the Veteran has stated two theories 
of entitlement. The first theory of recovery is direct service 
incurrence.  The contention is that he injured the left lower 
extremity during a military training exercise in which he was 
crossing a ravine on a rope, and due to some accident in the 
course of this exercise he slipped and collided with other 
servicemen performing the same exercise. Service treatment 
records (STRs) do not disclose any such injury. Despite this, the 
Veteran's own credible assertions of the event alleged must be 
duly taken into account in determining the etiology of claimed 
disability. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical documentation 
does not preclude recovery by the claimant).

The second basis of entitlement is one of secondary service 
connection.  The assertion is that a left ankle/foot condition 
developed due to the already service-connected tendonitis right 
ankle. See 38 C.F.R. § 3.310(a) (service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury). In this regard, 
the Veteran claims that overuse of the left lower extremity to 
compensate for right foot problems, as well as shifting his 
weight excessively between the two feet, brought upon a left 
ankle/foot condition. 

Given the two theories of recovery presented here, a VA 
Compensation and Pension examination would assist greatly in 
resolving whether under either theory there is a basis for 
service connection. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim).   


Similarly, a VA medical examination is needed to resolve the 
claim for service connection for GERD, which the Veteran alleges 
developed secondarily to the use of pain relief medication for 
service-connected orthopedic disabilities. Here again there is 
presented a theory of secondary service connection. As there is 
of record a competent diagnosis of GERD, but no medical opinion 
which addresses the etiology of GERD, an examination and opinion 
is warranted for this purpose. 

There remains for consideration the Veteran's claims for 
increased ratings for right ankle tendonitis, and left shoulder 
myositis. Unfortunately, the current record is not 
contemporaneous for evaluation purposes. The Veteran last 
underwent examination in May 2006, some four years ago, so a new 
examination is now required.                  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does 
not adequately reveal the current state of the claimant's 
disability ...the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.").   
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, apart from the VA examinations being requested, there 
are further available records of VA outpatient treatment which 
must be obtained and made of record. During the November 2010 
Board hearing, the Veteran identified relevant treatment for a 
left ankle/foot condition at Togus VA Medical Center (VAMC) 
approximately during 1997; Oklahoma City VAMC around 1998; and 
Bonham VAMC (in North Texas) around 1999. On remand, the RO/AMC 
should obtain any such additional records and associate them with 
the claims file. Bell v. Derwinski,   2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159 (c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in the 
custody of a Federal department or agency). 

Finally, the dispositions of this claims being remanded above are 
directly relevant to the outcome of the instant claim for a TDIU, 
inasmuch as it may determine whether the Veteran satisfies the 
schedular criteria for a TDIU. Thus, these claims are 
"inextricably intertwined" with the issue of a TDIU, and the 
disposition of the TDIU claim must therefore be deferred pending 
resolution of the preliminary matters. Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered). See also Parker v. Brown, 7 Vet. 
App. 116 (1994). 

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should contact the Togus, 
Oklahoma City, and Bonham (North Texas) VAMCs 
and request copies of all available records 
of treatment from each of those facilities 
dated from 1997 through 2000. All records and 
responses received should be associated with 
the claims file. 

2.	The RO/AMC should schedule the Veteran for 
a VA Compensation and Pension examination 
with a qualified specialist in orthopedics. 

The initial purpose of this examination is to 
determine the current diagnosis and likely 
etiology of a claimed left ankle/foot 
disorder. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner is first 
requested to provide a diagnosis as to any 
current left ankle/foot disorder. The 
examiner is then requested to opine as to 
whether the Veteran's diagnosed disorder at 
least as likely as not (50 percent or 
greater probability) was: (1) incurred during 
the Veteran's military service, during a 
training exercise as alleged; or (2) 
developed secondarily to right ankle 
tendonitis.              In addressing 
secondary service connection, the VA examiner 
should consider both initial causation of 
left foot disability by service-connected 
right foot disability, and the possibility 
that the latter condition chronically 
aggravated the former. (The examiner is 
informed that aggravation is defined for 
legal purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.)  

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

Thereafter, the VA examiner should also 
conduct an examination to determine the 
current severity of            the Veteran's 
service-connected myositis of the left 
shoulder, and right ankle tendonitis. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected left shoulder and right ankle 
disorders. In examining              the 
Veteran, the examiner should report complete 
range of motion findings for the affected 
joints. The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured joints 
are used repeatedly over a period of time. 
The examiner should also be asked to 
determine whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination.                  If feasible, 
these determinations should be expressed in 
terms of additional range of motion loss due 
to any weakened movement, excess fatigability 
or incoordination.

The examiner is also requested to comment 
upon the extent of any impairment to the 
muscular system           (as distinguished 
from orthopedic joint impairment) involving 
service-connected myositis of the left 
shoulder.

3.	Also schedule a VA gastrointestinal 
examination        to determine the current 
diagnosis and likely etiology of GERD. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. The 
VA examiner is requested to opine as to 
whether        the Veteran's diagnosed GERD 
at least as likely as not (50 percent or 
greater probability) developed secondarily to 
medications taken for service-connected 
disability, namely, due to Motrin for pain 
relief. In addressing secondary service 
connection, the VA examiner should consider 
both initial causation of GERD by service-
connected disability, and the possibility 
that the latter condition chronically 
aggravated the former.                    
(The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.)  

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

4.	The RO/AMC should then review the claims 
file.             If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,           11 Vet. App. 268 
(1998).

5.	Thereafter, the RO/AMC should readjudicate 
the following: the claims for service 
connection for a left ankle/foot condition, 
and GERD; the claims for increased ratings 
for right ankle tendonitis, and left shoulder 
myositis; and the claim for a TDIU, based 
upon all additional evidence received. If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)



These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.           
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


